Citation Nr: 0008006	
Decision Date: 03/24/00    Archive Date: 03/28/00

DOCKET NO.  98-01 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for pes planus.  

2.  Entitlement to service connection for sinusitis.  

3.  Entitlement to service connection for residuals of a 
right lower leg injury.  

4.  Entitlement to service connection for bilateral knee 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel
INTRODUCTION

The veteran had active service from October 1993 to November 
1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 decision by the RO 
which, in part, denied service connection for the 
disabilities now on appeal.  The veteran perfected an appeal 
with respect to these issues, and the matter is now before 
the Board for appellate review.  

By rating action in February 1997, service connection was 
established for calluses and bunions of both feet and 
residuals of low back strain with Grade II spondylolisthesis 
of L5 on S1, each rated noncompensable.  In a letter received 
in June 1997, the veteran requested to reopen the claims for 
increased ratings for the two service-connected disabilities.  
Thereafter, by rating action in January 1999, the RO assigned 
increased ratings to 10 percent for the service-connected 
calluses and bunions of the feet and the low back disability.  
There has been no appeal from this decision.

By rating action in January 1999, the RO denied the veteran's 
claims for pension and a total rating for compensation 
purposes based on individual unemployability.  The veteran 
and his representative were notified of this decision by 
letter in January 1999, and did not appeal.  

Lastly, in a February 1997 rating decision, the RO denied 
service connection for tinea unguium, allergy conjunctivitis, 
residuals of bee sting, migraine headaches, hypertension, and 
neuropsychiatric disorder, claimed as mental stress.  A 
notice of disagreement was received in January 1998 (see VA 
Form 9 to the issues in appellate status).  An SOC was issued 
in June 1999.  However, the veteran did not perfect an appeal 
with regard to the additional issues.  Accordingly, these 
issues are not in appellate status and will not be addressed 
in this decision.  


FINDINGS OF FACT

1.  No competent evidence has been submitted to show that 
there was an increase in severity during service of the 
veteran's pre-existing bilateral pes planus.  

2.  No competent evidence has been submitted to establish 
that the veteran has chronic sinusitis which is due to 
disease or injury in service.  

3.  No competent evidence has been submitted to establish 
that the veteran has a right leg disability which is due to 
disease or injury in service.  

4.  A diagnosis of residuals of bilateral knee injuries 
related to a history of knee injury in service was rendered 
on VA examination in January 1997.  

5.  The veteran's claim of service connection for a bilateral 
knee disability is plausible.


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim of 
service connection for bilateral pes planus.  38 U.S.C.A. 
§ 5107 (West 1991).  

2.  The veteran has not submitted a well-grounded claim of 
service connection for sinusitis.  38 U.S.C.A. § 5107 (West 
1991).  

3.  The veteran has not submitted a well-grounded claim of 
service connection for residuals of a right leg injury.  
38 U.S.C.A. § 5107 (West 1991).  

4.  The veteran has submitted a well-grounded claim of 
service connection for bilateral knee disability.  
38 U.S.C.A. § 5107 (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

On a Report of Medical History for enlistment into service in 
September 1993 the veteran reported a history of sinusitis.  
The examiner noted that the veteran reported a pollen allergy 
and sinusitis in December 1992, that had resolved with 
antibiotics.  On examination, mild pes planus was noted, but 
the veteran denied any symptoms.  His sinuses were reported 
to be normal.

The service medical records indicate that the veteran was 
seen in January 1994 for complaints of bilateral foot pain of 
four weeks duration.  On examination, there was tenderness in 
the left foot bunion area with calluses on the metatarsal 
heads of the 2nd, 3rd, and 4th toes of both feet.  The veteran 
was seen for similar foot complaints and sinus problems in 
February 1994.  On examination, the veteran's nose and throat 
were clear.  Nasal discharge was also clear.  The assessment 
was upper respiratory infection.  The report also noted that 
the veteran was instructed on the proper care for his 
calluses and bunions.  In August 1994, the veteran was seen 
for right leg pain after bumping his right lower leg four 
weeks earlier.  On examination, there was a palpable lump on 
the mid medial aspect of the right tibia.  There was no 
evidence of ecchymosis or erythema.  Neurovascular system was 
intact, and x-ray studies of the right tibia showed no 
evidence of fracture, dislocation, or bony or soft tissue 
abnormality.  The assessment was soft tissue injury.

On a Report of Medical History for separation (due to being 
overweight) in August 1996, the veteran reported a history of 
ear, nose, and throat trouble, sinusitis, and foot trouble 
(broke foot in 1985).  The veteran denied any problems with 
swollen or painful joints, arthritis, bone, joint or other 
deformity, or "trick" or locked knee.  On examination, 
except for mild hallux valgus, the veteran's sinuses, feet, 
lower extremities, and musculoskeletal system were all 
normal.  

Private medical records show the veteran was seen at the 
emergency room of a private hospital in October 1995 for 
treatment of injuries sustained in an automobile accident.  
At that time, the veteran complained of soreness in his neck, 
right side, and right calf.  Examination of the veteran's 
extremities was negative.  

In November 1996, the veteran filed a claim for service 
connection for disabilities including foot problems, a right 
lower leg injury and chronic sinusitis.  There was no mention 
of a knee disability.

On general VA examination in January 1997, the veteran 
complained of periodic bilateral foot pain mostly in the 
areas of the calluses and bunions.  He reported a history of 
chronic sinusitis and allergies with nasal congestion mostly 
in the spring and fall since childhood, and a history of 
bilateral knee pain and a give way sensation since suffering 
jump injuries during Airborne training in 1994.  He denied 
having any specific treatment for his knee problems and 
required no pain medication for relief.  The veteran also 
reported that he injured his right leg when he fell off a 
truck in 1994.  He noted that the bruise healed without 
complication and that he was asymptomatic at the present 
time.  

On examination, the veteran's sinuses were not tender.  There 
was only minimal nasal congestion, and no clinical evidence 
of structural defect.  There was minimal tinea unguium and 
mild calluses of a nontender nature in the bilateral soles of 
the feet with a nontender bunion on the medial aspect of the 
right first metatarsal.  There was mild bilateral pes planus 
and mild bilateral varus deformities of the toes, without 
limitation of motion, deformity or any abnormality of other 
nature.  Ambulation was normal without pain, and the veteran 
could toe and heel walk, hop, squat and bear weight on each 
leg without evidence of foot, leg, or knee pain.  There was 
no evidence of swelling, tenderness, deformity, limitation of 
motion or any other abnormality in either knee.  Examination 
of the right leg was entirely within normal limits.  X-ray 
studies showed no evidence of fracture or dislocation of the 
knees, and no significant effusion or degenerative changes; 
moderate bilateral pes planus without evidence of calcaneal 
spur, and no evidence of sinusitis.  The diagnoses included 
history of seasonal sinusitis, secondary to allergies without 
x-ray evidence of disease; residual bilateral knee injuries 
without x-ray evidence of disease; history of right leg 
injury, resolved, and mild foot pain with x-ray evidence of 
pes planus.  

A VA outpatient record shows the veteran was seen in June 
1997 for complaints of back pain and right knee pain after 
moving furniture earlier that day.  No specific findings 
pertaining to the right knee were reported.  

When examined by VA in January 1998, the veteran reported 
occasional bilateral knee pain when running.  On examination, 
there was no evidence of excess crepitation and no swelling.  
There was no tenderness or deformity, and both knees were 
stable to stress.  Range of motion was from 0 to 140 degrees, 
bilaterally.  His nose, sinuses, mouth, and throat were 
within normal limits.  Except for calluses and bunions of the 
feet, there was no specific diagnosis offered concerning the 
veteran's feet, sinuses, right leg, or knees.  

VA outpatient records show the veteran was seen on a couple 
of occasions in April and June 1998 for pharyngitis, and that 
he was treated with medication.  

A VA examination of the veteran's feet was conducted in 
November 1998.  At that time, the veteran reported a history 
of foot pain but no specific treatment.  He reported 
treatment for foot pain during service, but indicated that 
his foot problems were much better since getting out of 
service.  The veteran did not use or have shoe inserts.  On 
examination, there was flattening of the longitudinal arch, 
bilaterally.  The veteran had full and painless range of 
motion of the toes and ankles, with no functional limitation 
due to pain or fatigue, or on prolonged use.  The veteran's 
gait, weight bearing, and walking were normal.  There was a 
callous on each foot on the metatarsal heads, distally, but 
no unusual shoe wear.  There was no evidence of hallux 
valgus, hammertoes, high arch, or clawfoot.  Weight bearing 
and nonweight-bearing alignment appeared normal and no 
manipulation was necessary.  There was no valgus noted, and 
forefoot and midfoot alignment appeared normal.  The 
diagnosis was bilateral pes planus with bilateral calluses.  
An addendum noted that there were no bunions or plantar warts 
seen.  

Service Connection:  In General

Under the applicable criteria, service connection may be 
established for disability resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of a pre-existing injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service, during other than a period of war.  38 U.S.C.A. 
§ 1131 (West 1991).  A veteran will be considered to have 
been in sound condition when examined, accepted and enrolled 
for service, except as to defects, infirmities, or disorders 
noted at entrance into service, or where clear and 
unmistakable (obvious or manifest) evidence demonstrates that 
an injury or disease existed prior thereto.  Only such 
conditions as are recorded in examination reports are to be 
considered as noted.  38 U.S.C.A. § 1111 (West 1991); 
38 C.F.R. § 3.304(b) (1999).  

The regulations further provide:

     (a)  General.  A preexisting injury 
or disease will be considered to have 
been aggravated by active military, 
naval, or air service, where there is an 
increase in disability during such 
service, unless there is a specific 
finding that the increase in disability 
is due to the natural progress of the 
disease.
     (b)  Wartime service; peacetime 
service after December 31, 1946.  Clear 
and unmistakable evidence (obvious or 
manifest) is required to rebut the 
presumption of aggravation where the 
preservice disability underwent an 
increase in severity during service.  
This includes medical facts and 
principles which may be considered to 
determine whether the increase is due to 
the natural progress of the condition.  
Aggravation may not be conceded where the 
disability underwent no increase in 
severity during service on the basis of 
all the evidence of record pertaining to 
the manifestations of the disability 
prior to, during, and subsequent to 
service. 
     (1)  The usual effects of medical 
and surgical treatment in service, having 
the effect of ameliorating disease or 
other conditions incurred before 
enlistment, including postoperative 
scars, absent or poorly functioning parts 
or organs, will not be considered service 
connected unless the disease or injury is 
otherwise aggravated by service. 
     (2)  Due regard will be given the 
places, types, and circumstances of 
service and particular consideration will 
be accorded combat duty and other 
hardships of service.  The development of 
symptomatic manifestations of a 
preexisting disease or injury during or 
proximately following action with the 
enemy or following a status as a prisoner 
of war will establish aggravation of a 
disability.

38 C.F.R. § 3.306 (1999).  

Before the Board may address the merits of a veteran's claim, 
it must first be established that the claim is well grounded.  
A person who submits a claim for VA benefits shall have "the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a) (West 1991).  To sustain a 
well-grounded claim, the claimant must provide evidence 
demonstrating that the claim is plausible; mere allegation is 
insufficient.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  
Where the determinative issue involves either medical 
etiology or a medical diagnosis, competent medical evidence 
is required to fulfill the well-grounded claim requirement of 
38 U.S.C.A. § 5107(a).  Lathan v. Brown, 7 Vet. App. 359 
(1995).  

In order for a claim to be well grounded, there must be 
competent evidence of:  (1) a current disability (a medical 
diagnosis); (2) the incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and (3) a nexus 
(that is, a link or a connection) between the in-service 
condition and the current disability.  Competent medical 
evidence is required to satisfy this third prong.  Caluza v. 
Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table).  In the alternative, the chronicity 
provisions of 38 C.F.R. § 3.303(b) are applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service, or during an applicable 
presumptive period, and still has such condition.  Such 
evidence must be medical unless it relates to a condition as 
to which under case law of the Court, lay observation is 
competent.  

If chronicity is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to post-service symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1998).  

In general, the credibility of the evidence presented in 
support of a claim is generally presumed when determining 
whether it is well grounded.  See Elkins v. West, 12 Vet. 
App. 209, 219 (1999)(en banc).  However, lay assertions of 
medical diagnosis or causation do not constitute competent 
evidence sufficient to render a claim well grounded.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1992); Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  

Pes Planus

As pes planus was noted at entrance examination, the veteran 
is not entitled to the presumption of soundness at entrance 
into service.  Where a condition preexisted at entrance into 
service, service connection may be granted only where there 
is a finding of aggravation during service.  Paulson v. 
Brown, 7 Vet. App. 466, 468 (1995).  The presumption of 
aggravation is applied only when the condition undergoes an 
increase in severity during service.  See Beverly v. Brown, 9 
Vet. App. 402, 405 (1996).  Under 38 U.S.C. § 1153, a 
preexisting injury is considered aggravated "where there is 
an increase in disability during service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease."  See also 38 C.F.R. § 
3.306(a) (1999).  "Temporary or intermittent flare-ups during 
service of a preexisting injury or disease are not sufficient 
to be considered 'aggravation in service.'"  Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).  

The presumption of aggravation is not applicable because the 
veteran's condition did not increase in severity during 
service.  There is no evidence of aggravation of the 
veteran's pes planus during service.  The condition of his 
pes planus was described as mild at entrance examination and 
was not diagnosed at examination in August 1996 for purposes 
of consideration for discharge due to being overweight.  
Importantly, at VA examination in November 1998, the veteran 
reported that his foot problems were much better since 
getting out of service.  He did not use or have shoe inserts; 
and he had a full and painless range of motion of the toes 
and ankles with no functional limitation due to pain or 
fatigue or on prolonged use.  His gait, weight bearing and 
walking were normal.  Moreover, the veteran has failed to 
provide any medical evidence of aggravation in service of his 
preexisting disability.  The veteran, as a layperson, is not 
competent to make this judgment.  When an opinion requires 
special experience or special knowledge, then the opinions of 
witnesses skilled in that particular science to which the 
question relates are required.  Questions of medical 
diagnosis or causation require such expertise.  Lay persons 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  In summary, the 
veteran has not submitted a well-grounded claim for service 
connection for pes planus.  

Sinusitis

While the veteran reported a history of sinusitis at entrance 
examination, no sinusitis was found.  There is also no 
evidence of sinusitis either during service or evidence of 
chronic sinusitis at present.  While the service medical 
records show that the veteran was seen for sinus complaints 
on one occasion during service, the symptoms were attributed 
to an upper respiratory infection.  

In the absence of the presence of a chronic disability, there 
can be no plausible or well-grounded claim for service 
connection.  See Caluza.  The Court has held that in order to 
establish service connection, the evidence must show that the 
veteran currently has a disability stemming from service.  
Brammer v. Derwinski, 3 Vet. App. 223 (1992).  While the 
veteran may believe he has chronic sinusitis, the matter of 
assigning a diagnosis to symptoms involves a medical 
determination.  As such, competent medical evidence is 
required to fulfill the well-grounded claim requirement.  
Lathan v. Brown, 7 Vet. App. 359 (1995).  In this case, the 
veteran has not submitted any medical evidence of the 
presence of chronic sinusitis.  If a claim is not well 
grounded, the Board does not have jurisdiction to adjudicate 
it.  Boeck v. Brown, 6 Vet. App. 14 (1993).  As a claim that 
is not well-grounded does not present a question of fact or 
law over which the Board has jurisdiction, the appeal 
regarding the claim for service connection for sinusitis is 
denied.  

Right Leg Injury Residuals

While the veteran believes that he is entitled to service 
connection for a right leg disability, he has not presented 
any competent medical evidence of a current disability.  This 
is required under Caluza, discussed above, to establish a 
well-grounded claim.  The veteran is not competent to offer 
an opinion regarding a question which requires medical 
knowledge.  Such knowledge is needed in order to render a 
diagnosis.  Espiritu.    

In the instant case, the evidence shows that the veteran 
bruised his right leg in service, and that it resolved 
without complication.  When examined by VA in January 1997, 
the veteran reported that he had no current problems with his 
right leg and no pertinent abnormalities were noted on 
examination at that time.  As the veteran has not presented 
any competent medical evidence showing a presently existing 
right leg disability, he does not meet the requirements for a 
well-grounded claim.

Bilateral Knee Disability

The service medical records are completely silent for any 
complaints or abnormalities referable to any knee problems.  
The veteran specifically denied any history of knee problems 
on a Report of Medical History for separation in August 1996.  
Moreover, no pertinent abnormalities were found on 
examination at that time.  The veteran did report a history 
of bilateral knee pain that began in service when examined by 
VA shortly after discharge from service; however, no specific 
abnormalities were found on examination at that time.  There 
was no swelling, tenderness, or limitation of motion of 
either knee.  

The veteran has alleged that he injured his knees in service.  
Evidence submitted to well ground a claim is generally 
presumed credible.  See Jones v. West, 12 Vet. App. 383, 388 
(1999).  Thus, for purposes of determining well groundedness, 
it will be presumed that his assertions as to injuring his 
leg in service are credible.  The Board notes that the 
diagnoses on VA examination in January 1997 included 
residuals of bilateral knee injury.  The examiner based his 
opinion on the veteran's history of knee injuries in service.  
There is no other evidence of knee injuries postservice.  As 
such, the Board finds that the veteran has submitted a well-
grounded claim for service connection for residuals of knee 
injuries.  See Hodges v. West, No. 98-1275 (U.S. Vet. App. 
Jan. 12, 2000).  


ORDER

As a well-grounded claim of service-connection for bilateral 
pes planus has not been presented, the appeal is denied.  

As a well-grounded claim of service-connection for sinusitis 
has not been presented, the appeal is denied.  

As a well-grounded claim of service-connection for residuals 
of a right leg injury has not been presented, the appeal is 
denied.  

To the extent that a well-grounded claim of service-
connection for bilateral knee disability has been presented, 
the appeal is granted.   


REMAND

As the veteran's claim of service connection for bilateral 
knee disability has been found to be well grounded, the VA 
has a duty to assist him in the development of facts 
pertaining to his claim.  38 U.S.C.A. § 5107(a) (West 1991).  
The duty to assist is neither optional nor discretionary.  
Littke v. Derwinski, 1 Vet. App. 90 (1990).  

Although residuals of knee injuries were diagnosed, the 
residuals are unclear.  On VA examination of January 1997, it 
was reported that there was no swelling, tenderness, 
deformity, limitation of motion or other abnormality of the 
knee.  It was also reported that there was no x-ray evidence 
of disease.  Thus, confirmation of any knee residuals is 
needed.  

In light of the above, the Board finds that additional 
development is necessary prior to entering a final 
determination on this issue.  Accordingly, the case is 
REMANDED to the RO for the following action:  

1.  The RO should take appropriate steps 
to obtain the names and addresses of all 
medical care providers who treated the 
veteran for his claimed bilateral knee 
disability since his discharge from 
service.  Based on his response, the RO 
should attempt to obtain copies of all 
such records from the identified 
treatment sources, as well as any VA 
clinical records not already of record, 
and associate them with the claims 
folder.  

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
correct diagnosis and, if feasible, 
etiology of the veteran's claimed 
bilateral knee disability.  The claims 
folder and a copy of this REMAND must be 
made available to the examiner for review 
in connection with the examination.  All 
indicated tests and studies should be 
conducted.  The physician should describe 
all findings in detail and provide a 
complete rationale for all opinions 
offered.  

The examiner should determine if the 
veteran has a current knee disability of 
either knee; and, if so, whether it is at 
least as likely as not that the current 
knee disability of each knee had its 
onset in service.  The examiner should 
indicate the basis for his/her opinion.  
In formulating a response, the physician 
should utilize the standard of proof 
which is the underlined phrase in the 
question posed.  If the examiner finds 
that it is not feasible to answer a 
particular question or follow a 
particular instruction, he or she should 
so indicate and provide an explanation.  
The findings should be typed or otherwise 
recorded in a legible manner.  

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
If the examination report does not 
include an adequate response to the 
specific opinions requested, the report 
must be returned for corrective action.  
38 C.F.R. § 4.2 (1999).  

4.  After the requested development has 
been completed, the RO should again 
review the veteran's claim.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be furnished a Supplemental Statement of 
the Case.  The veteran and his 
representative should then be afforded an 
opportunity to respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



			
	Iris S. Sherman
	Member, Board of Veterans' Appeals

 

